Exhibit 21 SUBSIDIARIES OF THE REGISTRANT 1. Altec Lansing Electronics (Dongguan) Limited China 2. Plantronics India Private Limited India 3. Altec Lansing Europe Sarl Luxembourg 4. Altec Lansing Hong Kong Hong Kong 5. Plantronics Asia Ltd. ** Hong Kong 6. Altec Lansing Far East Limited Hong Kong 7. Plantronics Pty. Ltd. Australia 8. Plantronics Telecommunicacoes Ltda. Brazil 9. Plantronics Canada Inc. Canada Plantronics International Ltd. Cayman Islands Plantronics Communications Technology (Suzhou) Co. Ltd China Plantronics Trading (Suzhou) Co. Ltd China Plantronics France S.A.R.L. France Plantronics GmbH Germany Plantronics Acoustics Italia, S.r.l. Italy Plantronics Rus LLC Russia Plantronics K. K. Japan Plantronics Europe Ltd. Malta Emtel, S.A. ** Mexico Plamex, S.A. de C.V. Mexico Plantronics B.V. * Netherlands Plantronics Singapore Pte. Ltd. Singapore Plantronics Iberia, S.L. Spain Plantronics Nordic AB Sweden Plantronics Belgium BVBA Belgium Plantronics Limited United Kingdom Frederick Electronics Corporation Maryland Pacific Plantronics, Inc. ** California Plantronics E-Commerce, Inc. ** Minnesota Plantronics Futurecomms, Inc. ** California *Material Subsidiary ** Inactive Subsidiary B.V. Representative Offices (Korea, Philippines, Shanghai/Shenzhen-China, Taiwan) Plantronics, Inc. Representative Office (Hong Kong) PLT Singapore Representative Office (Malaysia)
